                                             Case 3:18-cv-02006-EMC Document 73 Filed 03/01/19 Page 1 of 5



                                       1   ROBERT C. SCHUBERT (S.B.N. 62684)             LAURENCE F. PULGRAM (CSB NO. 115163)
                                           rschubert@sjk.law                             lpulgram@fenwick.com
                                       2   WILLEM F. JONCKHEER (S.B.N. 178748)           TYLER G. NEWBY (CSB NO. 205790)
                                           wjonckheer@sjk.law                            tnewby@fenwick.com
                                       3   NOAH M. SCHUBERT (S.B.N. 278696)              MOLLY R. MELCHER (CSB NO. 272950)
                                           nschubert@sjk.law                             mmelcher@fenwick.com
                                       4   CASSIDY KIM (S.B.N. 315236)                   CIARA N. MCHALE (CSB NO. 293308)
                                           ckim@sjk.law                                  cmchale@fenwick.com
                                       5   SCHUBERT JONCKHEER & KOLBE LLP                FENWICK & WEST LLP
                                           Three Embarcadero Center, Suite 1650          555 California Street, 12th Floor
                                       6   San Francisco, California 94111               San Francisco, CA 94104
                                           Telephone: (415) 788-4220                     Telephone: 415.875.2300
                                       7   Facsimile: (415) 788-0161                     Facsimile: 415.281.1350
                                       8   JOHN ARCHIBALD, admitted pro hac vice         Attorneys for Defendant
                                           jarchibald@investigationcounsel.com           SYMANTEC CORPORATION
                                       9   INVESTIGATION COUNSEL P.C.
                                      10   350 Bay Street, Suite 300
                                           Toronto, Ontario M5H 2S6
                                      11   Canada
                                           Telephone: (416) 637-3152
                                      12   Facsimile: (416) 637-3445
F ENWICK & W ES T LLP
                        LAW




                                      13   Attorneys for Plaintiffs
                         AT
                        ATTO RNEY S




                                      14

                                      15                                    UNITED STATES DISTRICT COURT

                                      16                              NORTHERN DISTRICT OF CALIFORNIA

                                      17                                       SAN FRANCISCO DIVISION

                                      18   MONTGOMERY BEYER and LINDA                       Case No. 3:18-cv-02006-EMC
                                           CHESLOW, Individually and on Behalf of all
                                      19   Others Similarly Situated,                       STIPULATION AND [PROPOSED]
                                                                                            ORDER GRANTING DEFENDANT
                                      20                      Plaintiffs,                   SYMANTEC’S MOTION TO DENY
                                                                                            CLASS CERTIFICATION AS TO ALL
                                      21          v.                                        PUTATIVE CLASS MEMBERS
                                                                                            SUBJECT TO ARBITRATION
                                      22   SYMANTEC CORPORATION,                            AGREEMENTS AND MODIFYING
                                                                                            PUTATIVE CLASS DEFINITION
                                      23                      Defendant.
                                      24

                                      25

                                      26

                                      27

                                      28
                                            STIPULATION AND [PROPOSED] ORDER
                                            GRANTING MOTION TO DENY CLASS
                                            CERTIFICATION AND MODIFYING
                                            PUTATIVE CLASS DEFINITION                                      Case No. 3:18-cv-02006-EMC
                                             Case 3:18-cv-02006-EMC Document 73 Filed 03/01/19 Page 2 of 5



                                       1                                            STIPULATION

                                       2          WHEREAS, on January 17, 2019, Defendant Symantec Corporation (“Symantec”) filed

                                       3   its Motion to Deny Class Certification as to All Putative Class Members Subject to Arbitration

                                       4   Agreements and to Strike or Modify Class Definition (Dkt. No. 64) (the “Motion”);

                                       5          WHEREAS, the Parties have agreed to stipulate to the granting of the Motion and to

                                       6   modify the operative proposed putative class definition as described below in order to exclude

                                       7   from the class persons and purchases subject to arbitration agreements;

                                       8          WHEREAS, the Parties’ agreement herein relates solely to the application of the

                                       9   arbitration agreements governing certain Norton Products to the proposed putative class

                                      10   definition;

                                      11          WHEREAS, Symantec preserves the right to further challenge the proposed putative class

                                      12   definition and to oppose class certification and the class definition based on numerous other
F ENWICK & W ES T LLP
                        LAW




                                      13   grounds in due course during this proceeding, and nothing in this Stipulation shall limit or be
                         AT
                        ATTO RNEY S




                                      14   deemed a waiver of Symantec’s opposition to class certification;

                                      15          WHEREAS, Plaintiffs Montgomery Beyer and Linda Cheslow (“Plaintiffs”) preserve the

                                      16   right to further modify the proposed putative class definition based on any new facts or

                                      17   developments during the course of this litigation, including ongoing discovery and consistent with

                                      18   exclusion from the class of those subject to an arbitration agreement;

                                      19          IT IS HEREBY STIPULATED between Plaintiffs and Symantec that the Motion is

                                      20   granted, and the operative proposed putative class shall be defined as follows:

                                      21   Nationwide Class:
                                      22      1. All persons in the United States and its territories who purchased or licensed Enterprise
                                                 Products between December 21, 2005 and September 19, 2016 (the “Class Period”).
                                      23

                                      24      2. All persons in the United States and its territories who purchased, licensed, or manually
                                                 renewed:
                                      25             a. Norton AntiVirus on or before August 22, 2012
                                                     b. Norton Internet Security on or before August 22, 2012
                                      26             c. Norton 360 on or before on or before January 27, 2012
                                                     d. Norton 360 Premier on or before January 27, 2012
                                      27
                                                     e. Norton 360 Multi Device on or before September 2, 2013
                                      28             f. Norton 360 Everywhere on or before March 22, 2012
                                            STIPULATION AND [PROPOSED] ORDER
                                            GRANTING MOTION TO DENY CLASS
                                            CERTIFICATION AND MODIFYING
                                            PUTATIVE CLASS DEFINITION                       2                        Case No. 3:18-cv-02006-EMC
                                             Case 3:18-cv-02006-EMC Document 73 Filed 03/01/19 Page 3 of 5



                                       1              g. Norton Power Eraser on or before May 13, 2013
                                                      h. Norton Internet Security for Mac on or before October 22, 2014
                                       2              i. Norton AntiVirus for Mac on or before October 22, 2014
                                       3              j. Norton Bootable Removal Tool on or before April 3, 2016
                                                  or subsequently autorenewed such software during the Class Period.
                                       4

                                       5   Consumer Subclass:

                                       6          All persons in the United States and its territories who purchased, licensed, or manually
                                                  renewed:
                                       7              a. Norton AntiVirus on or before August 22, 2012
                                                      b. Norton Internet Security on or before August 22, 2012
                                       8              c. Norton 360 on or before on or before January 27, 2012
                                       9              d. Norton 360 Premier on or before January 27, 2012
                                                      e. Norton 360 Multi Device on or before September 2, 2013
                                      10              f. Norton 360 Everywhere on or before March 22, 2012
                                                      g. Norton Power Eraser on or before May 12, 2013
                                      11              h. Norton Internet Security for Mac on or before October 22, 2014
                                                      i. Norton AntiVirus for Mac on or before October 22, 2014
                                      12
                                                      j. Norton Bootable Removal Tool on or before April 3, 2016
F ENWICK & W ES T LLP




                                                  or subsequently autorenewed such software during the Class Period.
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14          IT IS FURTHER STIPULATED between Plaintiffs and Symantec that Plaintiffs will not
                                      15   seek certification of any Nationwide or Consumer Subclass containing any person to the extent
                                      16   his or her claims arise from the use of Norton Products not obtained in a manner within the class
                                      17   definition described above, including: (a) new licenses obtained outside the time periods
                                      18   described above; (b) autorenewals of any such new licenses described in (a); (c) manual renewals
                                      19   of any licenses outside the time periods described above; (d) upgrades of any licenses outside the
                                      20   time periods described above; and (e) purchases, licenses, or upgrades to Norton Security, Norton
                                      21   Security with Backup, or Norton AntiVirus Basic. Such persons shall not be precluded from
                                      22   pursuing claims as part of any Nationwide Class or Consumer Subclass based on their use of
                                      23   Norton Products that are within the limits of the Nationwide Class and Consumer Subclass
                                      24   definitions.
                                      25
                                                  IT IS SO STIPULATED.
                                      26

                                      27

                                      28
                                            STIPULATION AND [PROPOSED] ORDER
                                            GRANTING MOTION TO DENY CLASS
                                            CERTIFICATION AND MODIFYING
                                            PUTATIVE CLASS DEFINITION                      3                       Case No. 3:18-cv-02006-EMC
                                             Case 3:18-cv-02006-EMC Document 73 Filed 03/01/19 Page 4 of 5



                                       1   Dated: February 28, 2019                        FENWICK & WEST LLP

                                       2

                                       3                                                   By: /s/ Laurence F. Pulgram
                                                                                               Laurence F. Pulgram
                                       4
                                                                                                   Attorneys for Defendant
                                       5                                                           Symantec Corp.

                                       6   Dated: February 28, 2019                        SCHUBERT JONCKHEER & KOLBE LLP

                                       7

                                       8                                                   By: /s/ Willem F. Jonckheer
                                                                                               Willem F. Jonckheer
                                       9
                                                                                                   Attorneys for Plaintiffs
                                      10                                                           Montgomery Beyer and Linda Cheslow

                                      11

                                      12                                              ATTESTATION
F ENWICK & W ES T LLP
                        LAW




                                      13           I, Laurence F. Pulgram, am the ECF User whose identification and password are being
                         AT
                        ATTO RNEY S




                                      14   used to file this STIPULATION AND [PROPOSED] ORDER GRANTING DEFENDANT

                                      15   SYMANTEC’S MOTION TO DENY CLASS CERTIFICATION AS TO ALL PUTATIVE

                                      16   CLASS MEMBERS SUBJECT TO ARBITRATION AGREEMENTS AND MODIFYING

                                      17   PUTATIVE CLASS DEFINITION. In compliance with Civil Local Rule 5-1(i)(3), I hereby

                                      18   attest that all signatories have concurred in this filing.

                                      19

                                      20   Dated: February 28, 2019                        By: /s/ Laurence F. Pulgram
                                                                                               Laurence F. Pulgram
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                            STIPULATION AND [PROPOSED] ORDER
                                            GRANTING MOTION TO DENY CLASS
                                            CERTIFICATION AND MODIFYING
                                            PUTATIVE CLASS DEFINITION                          4                       Case No. 3:18-cv-02006-EMC
                                             Case 3:18-cv-02006-EMC Document 73 Filed 03/01/19 Page 5 of 5



                                       1                                [PROPOSED] ORDER

                                       2
                                                 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                       3

                                       4
                                           Dated: 0DUFK
                                       5                                      THE HONORABLE EDWARD M. CHEN
                                                                              UNITED STATES DISTRICT JUDGE 0DU
                                       6

                                       7

                                       8

                                       9

                                      10

                                      11

                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                           GRANTING MOTION TO DENY CLASS
                                           CERTIFICATION AND MODIFYING
                                           PUTATIVE CLASS DEFINITION            5                 Case No. 3:18-cv-02006-EMC
